Citation Nr: 0321692	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
hepatitis C.

2.  Entitlement to a rating in excess of 50 percent for major 
depression with a mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1976 to February 
1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, granted service 
connection for hepatitis and assigned a non-compensable 
rating effective November 1994.  The veteran appealed the 
assignment of the non-compensable rating to the Board, 
alleging that it should be higher.  

In August 1996, the RO assigned a 30 percent rating for 
hepatitis effective from November 1994.  A rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of a higher rating for 
hepatitis remained on appeal.  

In October 1996, the veteran was afforded a Board hearing at 
the RO before V. L. Jordan, a Veterans Law Judge who is 
participating in rendering the determination in this case.  
In an April 1998 rating decision, the RO characterized the 
veteran's hepatitis as "hepatitis C with major depression" 
and assigned a 60 percent rating effective November 1994.  
This action was consistent with the evidence of record and 
with the rating criteria for evaluating hepatitis in effect 
at that time which included mental depression among the 
criteria for assignment of the 60 percent rating.  In 
November 1999, the Board remanded the issue of a higher 
rating for hepatitis C with major depression for further 
development of the evidence.

In July 2001, the veteran was sent a letter notifying her of 
the enactment of the Veterans Claims Assistance Act (VCAA) 
and of VA's duties under that law to notify her about her 
claim and assist her with it .  In a June 2002 rating 
decision, the RO separately evaluated the veteran's hepatitis 
C and her major depression; hepatitis C was assigned a 60 
percent rating and major depression with a mood disorder was 
assigned a 50 percent evaluation effective July 2001, the 
effective date of new rating criteria for evaluating 
hepatitis which no longer included the manifestation of 
"mental depression" among the criteria for a 60 percent 
rating.  The veteran was informed of the new rating criteria 
for hepatitis and the criteria for evaluating mental 
disorders in the June 2002 rating decision and supplemental 
statement of the case.

In January 2003, the veteran testified via video conferencing 
equipment before Kathleen Gallagher, an Acting Veterans Law 
Judge who is participating in rendering the determination in 
this case.  


REMAND

At January 2003 hearing before the Board, the veteran and her 
representative indicated that additional evidence was being 
submitted by facsimile, specifically, a letter from Dr. Eric 
White dated in January 2003 and treatment reports from the 
University of Colorado Hospital dated in March 2000, May 
2000, and August 2002.  Unfortunately, the new evidence, if 
it was received, was not attached to the cover page of the 
facsimile, and it was not associated with the veteran's 
claims file.  Therefore, the veteran must be provided the 
opportunity to again submit this evidence.  If she needs 
assistance in obtaining this evidence, she should so indicate 
and VA will assist her.  

Both issues on appeal derive from ratings assigned at the 
time that service connection was granted for the 
disabilities.  There is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection is most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  
However, if later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  
Concerning this, therefore, the Board finds that current VA 
examinations would be useful since the last examinations for 
rating purposes were conducted in three years ago in August 
2000.  Moreover, since the veteran receives regular treatment 
at the Denver VA Medical Center, all current treatment 
reports to include mental hygiene records should be obtained 
on remand.  

In this case, the veteran has been notified of the Veterans 
Claims Assistance Act (VCAA).  VA should continue to 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran is hereby informed that if there is 
evidence supporting the issues on appeal, she must submit 
that evidence to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Inform the veteran that if she has 
evidence supporting the issues on appeal, 
she must submit that evidence to VA.  Ask 
her specifically to resubmit the 
following evidence:  the letter of Dr. 
Eric White dated in January 2003 and the 
treatment reports from the University of 
Colorado Hospital dated in March 2000, 
May 2000, and August 2002.  If she needs 
assistance in obtaining this evidence, 
she should so indicate and VA will assist 
her.

2.  Obtain outpatient records from June 
2002 to the present from the Denver VA 
Medical Center (Eastern Colorado Health 
Care System) including mental health 
records.  

3.  Schedule the veteran for a VA 
examination to determine the current 
nature, severity, duration and frequency 
of the manifestations of her hepatitis C 
disability.  All indicated tests should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this remand, should be made 
available to the examiner prior to the 
examination.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature, extent, and severity of 
the manifestations of her major 
depression with mood disorder.  All 
indicated tests should be completed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
remand, should be made available to the 
examiner prior to the examination.  

5.  All actions undertaken should comply 
with all notice and assistance 
requirements set forth in the VCAA.  This 
should include notice to the veteran of 
any information not previously of record 
that is needed to substantiate the claim.

6.  Upon completion of the requested 
actions, the issues on appeal should be 
readjudicated taking into consideration 
all of the evidence of record.  
Thereafter, if either claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs VA to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________                         
___________________________
     WAYNE M. BRAEUER		                   V.L. 
JORDAN
         Veterans Law Judge, 			   Veterans Law 
Judge,
    Board of Veterans' Appeals			Board of Veterans' 
Appeals



                              
___________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge,
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


